Citation Nr: 0121270	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  97-07 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to ionizing radiation.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.

3.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
August 1946, from August 1950 to November 1951, and from May 
1955 to January 1957.  Service personnel records show that 
the veteran was awarded the Purple Heart.

In an April 1996 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon denied 
the veteran's claim of entitlement to service connection for 
residuals of exposure to ionizing radiation, claimed as 
fatigue, night sweats, headaches, nausea, skin spots, warts, 
rashes, seborrheic keratosis and excessive bleeding.  The 
veteran duly appealed that decision to the Board of Veterans' 
Appeals (the Board).  The Board notes that the veteran, in 
several statements on file, has since indicated that he had 
additional residuals of claimed radiation exposure, to 
include  sterility, genetic damage and bone and joint 
deformities, all of which are claimed as secondary to 
radiation exposure.

In October 1996, jurisdiction over the case was transferred 
to the VA Medical and Regional Office Center in Fort  
Harrison, Montana.  Thereafter, jurisdiction over the case 
was transferred to the RO in Detroit, Michigan, in January 
1998.    

A March 1999 rating decision of the Detroit RO granted 
service connection for left ear hearing loss; a 
noncompensable disability rating was assigned.  In an April 
1999 statement, veteran indicated that he was disputing the 
rating assigned his left ear hearing loss.  A Statement of 
the Case was not issued.

In a February 2000 rating decision, the Detroit RO denied the 
veteran's claim of entitlement to a total rating based on 
unemployability due to service-connected disabilities.  The 
veteran perfected his appeal with respect to this issue in 
October 2000.
REMAND

Factual background

Service personnel records show that the veteran arrived by 
ship in Nagasaki, Japan, on September 23, 1945, and that he 
disembarked on September 25, 1945.  The records show that the 
veteran thereafter left Nagasaki by ship on October 26, 1945, 
and indicate that the veteran was recognized as having 
participated in the occupation of Kyushu Island, Japan from 
September 23, 1945, to June 24, 1946.  The Board notes in 
passing that Nagasaki is located on Kyushu Island.  According 
to the veteran, he served as a medical corpsman when 
stationed in Nagasaki.

The veteran contends that he was exposed to ionizing 
radiation in service, and that as a result, he currently 
experiences various residuals therefrom.  The veteran's claim 
of entitlement to service connection for residuals of 
exposure to ionizing radiation was denied on the basis that 
it was not well grounded.  

With respect to the veteran's claim of entitlement to a total 
rating based on unemployability due to service-connected 
disabilities, applicable law provides that a total disability 
rating may be assigned where the schedular rating is less 
than total, and when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability, provided, however, that if 
there is only one such disability, it must be rated at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2000).  

The veteran's service-connected disabilities include 
residuals of frostbite of the right upper extremity, the left 
upper extremity, the right lower extremity and the left lower 
extremity, each evaluated as 20 percent disabling; traumatic 
arthritis of the right fourth finger, evaluated as 10 percent 
disabling; and left ear hearing loss, left ear otitis media, 
and scars of the chin, right thigh and right heel, each 
evaluated as noncompensably disabling.  The combined 
disability evaluation for his service-connected disabilities 
is 70 percent.
Reasons for remand

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the VCAA. Among other things, this law 
eliminates the concept of a well-grounded claim, redefines VA 
obligations with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999) [withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000)], which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date. VCAA, § 7, subpart (a).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

1.  Entitlement to service connection for residuals of 
exposure to ionizing radiation.

With respect to the veteran's radiation claim, the Board 
notes that none of the veteran's claimed residuals of 
radiation exposure are considered diseases subject to 
presumptive service connection under the provisions of 
38 C.F.R. § 3.309(d) (2000).  Nor are any of the referenced 
residuals considered radiogenic diseases under the provisions 
of 38 C.F.R. § 3.311(b) (2000).

Nevertheless, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Review of the record discloses that the veteran has not been 
afforded a VA examination addressing the etiology of his 
claimed radiation-related disabilities.  The VCAA provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Moreover, the United 
States Court of Appeals for Veterans Claims has held that the 
VA's duty to assist includes the conduct of a thorough and 
contemporaneous medical examination.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.

With respect to the claim of entitlement to a total rating 
based on unemployability due to service-connected 
disabilities, while the record reflects that the veteran has 
undergone recent VA examination of his service-connected 
disabilities, the examiner did not address the impact of the 
veteran's service-connected disabilities on his ability to 
work, to include whether they render him unemployable.  Under 
the circumstances, the Board concludes that additional VA 
examination of the veteran is warranted for the express 
purpose of providing competent medical evidence concerning 
the matter which is currently before the Board.  

3.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.

As noted in the Introduction, the veteran filed a Notice of 
Disagreement as to the noncompensable disability rating 
assigned for his service-connected left ear hearing loss.  

Since the veteran has not been issued a Statement of the Case 
(SOC) with respect to the March 1999 decision granting 
service connection for left ear hearing loss and assigning a 
noncompensable evaluation therefor, this issue must be 
remanded to the RO for the preparation of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995); Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105(a), 
(d)(1), (3), a NOD initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA]. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
medical records.

3.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA physical examination to determine 
the extent of impairment caused by  
the veteran's service-connected 
disabilities, to include residuals 
of frostbite of the upper and lower 
extremities, traumatic arthritis of 
the right fourth finger, left ear 
hearing loss and otitis media, and 
scars of the chin, right thigh and 
right heel.  The examining physician 
should also provide an opinion 
concerning the impact of the 
veteran's service-connected 
disabilities on the veteran's 
ability to work.    

The examiner should also determine 
if any residuals of the veteran's 
claimed exposure to radiation exist.  
The rationale for any opinion 
expressed should be explained.  

If diagnostic testing and/or 
specialist consultations are deemed 
to be necessary by the examiner, 
such should be scheduled.  The 
examination report is to reflect 
that a review of the veteran's VA 
claims folder was made.  The 
examination report must be 
associated with the veteran's VA 
claims folder. 

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000.  The RO 
should then readjudicate the issued 
of entitlement to service connection 
for residuals of exposure to 
ionizing radiation, the issue of 
entitlement to a total rating based 
on unemployability due to service-
connected disabilities and the claim 
of entitlement to an increased 
(compensable) rating for left ear 
hearing loss. 

If the benefits sought on appeal are not granted, the RO 
should issue a Supplemental Statement of the Case and provide 
the veteran and his representative with appropriate notice 
and an appropriate opportunity to respond, to include, if 
appropriate, notice of his appeal rights as to the increased 
rating issue.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


